IN THE SUPREME COURT OF TEXAS

                                 No. 12-0307

                           IN RE  ERICA ANN PEREZ

                      On Petition for Writ of Mandamus

ORDERED:

      1.    The trial set for May  14,  2012  in  Cause  No.  2010-PA-02809,
styled In the Interest of A.A.R., Minor Child, in the  45th  District  Court
of Bexar County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 10, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk